Exhibit 10.36

 

FTS INTERNATIONAL, INC.

 

2018 EQUITY AND INCENTIVE COMPENSATION PLAN

 

DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of [·], 2018 (the “Date of Grant”),
by and between FTS International, Inc., a Delaware corporation (the “Company”),
and [·] (the “Grantee”).

 

1.                                      Certain Definitions.  Capitalized terms
used, but not otherwise defined, in this Agreement will have the meanings given
to such terms in the Company’s 2018 Equity and Incentive Compensation Plan (the
“Plan”).

 

2.                                      Grant of RSUs.  Subject to and upon the
terms, conditions and restrictions set forth in this Agreement and in the Plan,
the Company hereby grants to the Grantee [·] Restricted Stock Units (the
“RSUs”).  Each RSU shall represent the right of the Grantee to receive one share
of Common Stock subject to and upon the terms and conditions of this Agreement.

 

3.                                      Restrictions on Transfer of RSUs. 
Neither the RSUs evidenced hereby nor any interest therein or in the shares of
Common Stock underlying such RSUs shall be transferable prior to payment to the
Grantee pursuant to Section 7 hereof, other than as described in Section 15 of
the Plan.

 

4.                                      Vesting of RSUs.  Subject to the terms
and conditions of Sections 5 and 6 hereof, the RSUs covered by this Agreement
shall become nonforfeitable and payable to the Grantee pursuant to Section 7
hereof on the first anniversary of the Date of Grant (the “Vesting Date”),
conditioned upon the Grantee’s continuous service on the Board through the
Vesting Date.

 

5.                                      Accelerated Vesting of RSUs. 
Notwithstanding the provisions of Section 4 hereof, the RSUs covered by this
Agreement will become nonforfeitable and payable to the Grantee pursuant to
Section 7 hereof upon the occurrence of any of the following events at a time
when the RSUs have not been forfeited (to the extent the RSUs have not
previously become nonforfeitable) as set forth below.

 

(a)                                 All of the RSUs shall become nonforfeitable
and payable to the Grantee pursuant to Section 7 hereof if the Grantee should
die or become Disabled prior to the Vesting Date while the Grantee is
continuously serving on the Board.

 

(b)                                 In the event of a Change in Control that
occurs prior to the Vesting Date, and while the Grantee is continuously serving
on the Board, the RSUs shall become nonforfeitable and payable to the Grantee
pursuant to Section 7 hereof.

 

(c)                                  For purposes of this Agreement, the
following definitions apply:

 

(i)                                     “Change in Control” shall have the
meaning set forth in Section 12 of the Plan, except that a Change in Control
shall not be deemed to have occurred if either (A) Temasek Holdings (Private)
Limited and each of its

 

1

--------------------------------------------------------------------------------


 

Affiliates (but not including any of its portfolio companies) or (B) Chesapeake
Energy Corporation and each of its controlled Affiliates become, or continue to
be, the beneficial owner of securities of the Company representing 35% or more
of the combined voting power of the Company’s then outstanding securities.

 

(ii)                                  “Disabled” shall have the meaning set
forth under applicable state or federal law, and no reasonable accommodation can
be provided without undue hardship to the Company.

 

6.                                      Forfeiture of Awards.  Except to the
extent the RSUs covered by this Agreement have become nonforfeitable pursuant to
Sections 4 or 5 hereof, the RSUs covered by this Agreement shall be forfeited
automatically and without further notice, and shall no longer be considered
covered by this Agreement, on the date that the Grantee ceases to serve
continuously on the Board.

 

7.                                      Form and Time of Payment of RSUs. 
Payment in respect of the RSUs, after and to the extent they have become
nonforfeitable, shall be made in the form of shares of Common Stock.  Payment
shall be made within ten days following the date that the RSUs become
nonforfeitable pursuant to Section 4 or 5 hereof.  Elections by the Grantee to
defer receipt of the shares of Common Stock when the RSUs become nonforfeitable
beyond the date of payment provided herein may be permitted in the discretion of
the Committee pursuant to procedures established by the Committee in compliance
with the requirements of Section 409A of the Code.

 

8.                                      Dividend Equivalents; Other Rights.

 

(a)                                 The Grantee shall have no rights of
ownership in the shares of Common Stock underlying the RSUs and no right to vote
the shares of Common Stock underlying the RSUs until the date on which the
shares of Common Stock underlying the RSUs are issued or transferred to the
Grantee pursuant to Section 7 hereof.

 

(b)                                 From and after the Date of Grant and until
the earlier of (i) the time when the RSUs become nonforfeitable and are paid in
accordance with Section 7 hereof or (ii) the time when the Grantee’s right to
receive shares of Common Stock in payment of the RSUs is forfeited in accordance
with Section 6 hereof, on the date that the Company pays a cash dividend (if
any) to holders of shares of Common Stock generally, the Grantee shall be paid
cash per RSU equal to the amount of such dividend.

 

(c)                                  The obligations of the Company under this
Agreement will be merely that of an unfunded and unsecured promise of the
Company to deliver shares of Common Stock in the future, and the rights of the
Grantee will be no greater than that of an unsecured general creditor. No assets
of the Company will be held or set aside as security for the obligations of the
Company under this Agreement.

 

9.                                      No Right to Future Awards or Board
Membership.  The grant of the RSUs under this Agreement to the Grantee is a
voluntary, discretionary award being made on a one-time basis, and it does not
constitute a commitment to make any future awards.  Nothing contained in

 

2

--------------------------------------------------------------------------------


 

this Agreement shall confer upon the Grantee any right to continued service as a
member of the Board.

 

10.                               Taxes.  The Grantee will be solely responsible
for the payment of all taxes that arise with respect to the granting and payment
of the RSUs, including the payment of any Common Stock.

 

11.                               Adjustments.  The number of shares of Common
Stock issuable for each RSU and the other terms and conditions of the grant
evidenced by this Agreement are subject to adjustment as provided in Section 11
of the Plan.

 

12.                               Compliance With Law.  The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws; provided, however, notwithstanding any other provision of the Plan and
this Agreement, the Company shall not be obligated to issue any of the shares of
Common Stock pursuant to this Agreement if the issuance thereof would result in
violation of any such law.

 

13.                               Amendments.  Any amendment to the Plan shall
be deemed to be an amendment to this Agreement to the extent that the amendment
is applicable hereto; provided, however, that (a) no amendment shall adversely
affect the rights of the Grantee under this Agreement without the Grantee’s
written consent, and (b) the Grantee’s consent shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code or Section 10D of the Exchange Act and any applicable
rules or regulations promulgated by the Securities Exchange Commission or any
national securities exchange or national securities association on which the
Common Stock may be traded, including as a result of the implementation of any
recoupment policy the Company adopts to comply with the requirements set forth
in Section 10D of the Exchange Act.

 

14.                               Severability.  In the event that one or more
of the provisions of this Agreement shall be invalidated for any reason by a
court of competent jurisdiction, any provision so invalidated shall be deemed to
be separable from the other provisions hereof, and the remaining provisions
hereof shall continue to be valid and fully enforceable.

 

15.                               Relation to Plan.  This Agreement is subject
to the terms and conditions of the Plan.  In the event of any inconsistency
between the provisions of this Agreement and the Plan, the Plan shall govern. 
The Committee acting pursuant to the Plan, as constituted from time to time,
shall, except as expressly provided otherwise herein or in the Plan, have the
right to determine any questions which arise in connection with this Agreement.

 

16.                               Successors and Assigns.  Without limiting
Section 3 hereof, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee, and the successors and assigns of
the Company.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal substantive laws of
the State of Delaware, without giving effect to any principle of law that would
result in the application of the law of any other jurisdiction.

 

3

--------------------------------------------------------------------------------


 

18.                               Notices. All notices, demands and other
communications required or permitted hereunder or designated to be given with
respect to the rights or interests covered by this Agreement shall be deemed to
have been properly given or delivered when delivered personally or sent by
certified or registered mail, return receipt requested, U.S. mail or reputable
overnight carrier, with full postage prepaid and addressed to the parties as
follows:

 

If to the Company, at:

777 Main Street, Suite 2900

 

Fort Worth, TX 76102

 

Attention: General Counsel

 

 

If to Grantee, at:

Grantee’s last known address reflected on the records of the Company

 

The Company may change the above designated address by notice to the Grantee. 
The Grantee will maintain a current address with the payroll records of the
Company.

 

19.                               Electronic Delivery.  The Company may, in its
sole discretion, deliver any documents related to the RSUs and the Grantee’s
participation in the Plan, or future awards that may be granted under the Plan,
by electronic means or request the Grantee’s consent to participate in the Plan
by electronic means.  The Grantee hereby consents to receive such documents by
electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

20.                               Compliance With Section 409A of the Code.  To
the extent applicable, it is intended that any amounts payable under this
Agreement and the Plan, and the Company’s and the Grantee’s exercise of
authority or discretion hereunder, be exempt from or comply with the provisions
of Section 409A of the Code so as to not subject the Grantee to the payment of
the additional tax, interest and any tax penalty which may be imposed under
Section 409A of the Code.  In furtherance of this intent, to the extent that any
provision hereof would result in the Grantee being subject to payment of the
additional tax, interest and tax penalty under Section 409A of the Code, the
parties agree to amend this Agreement in order to bring this Agreement into
compliance with Section 409A of the Code; and thereafter interpret its
provisions in a manner that complies with Section 409A of the Code.  Each
payment under this Agreement shall be considered a separate payment and not one
of a series of payments for purposes of Section 409A of the Code. 
Notwithstanding the foregoing, no particular tax result for the Grantee with
respect to any income recognized by the Grantee in connection with this
Agreement is guaranteed, and the Grantee shall be responsible for any taxes,
penalties and interest imposed on the Grantee under or as a result of
Section 409A of the Code in connection with this Agreement.

 

21.                               Interpretation.  Any reference in this
Agreement to Section 409A of the Code will also include any proposed, temporary
or final regulations, or any other guidance, promulgated with respect to
Section 409A of the Code by the U.S. Department of the Treasury or the Internal
Revenue Service.

 

4

--------------------------------------------------------------------------------


 

22.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same agreement.

 

[SIGNATURES ON FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has executed this
Agreement, as of the Date of Grant first written above.

 

 

 

FTS INTERNATIONAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

GRANTEE’S SIGNATURE

 

 

 

Print Name:

 

6

--------------------------------------------------------------------------------